     Case 2:19-cv-01677-TLN-EFB Document 11 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                       No. 2:19-cv-01677-TLN-EFB
12                        Plaintiff,
13            v.                                          ORDER
14    GARCIA,
15                        Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a magistrate judge pursuant to 28 U.S.C. §
19   636(b)(1)(B) and Local Rule 302.
20          On May 15, 2020, the Court denied Plaintiff’s application for leave to proceed in forma
21   pauperis because Plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g)
22   and granted Plaintiff fourteen days within which to pay the $400 filing fee for this action. (ECF
23   No. 10.) Plaintiff was warned that failure to pay the filing fee within fourteen days would result
24   in dismissal of this action. (Id.) Plaintiff has not paid the fee.
25          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED. The Clerk of
26   Court is directed to close the case.
27   ///
28
                                                         1
     Case 2:19-cv-01677-TLN-EFB Document 11 Filed 06/22/20 Page 2 of 2

 1   DATED: June 19, 2020

 2

 3

 4                                             Troy L. Nunley
 5                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
